

Exhibit 10.3

Amendment to Sales Agreement
Dated as of October 2, 2013
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036




Ladies and Gentlemen:
Reference is hereby made to the Sales Agreement dated July 25, 2011 (the “Sales
Agreement”) among Kilroy Realty Corporation, a Maryland corporation (the
“Company”), Kilroy Realty L.P., a Delaware limited partnership, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (the “Agent”). Capitalized terms used
herein and not defined have the respective meanings set forth in the Sales
Agreement.
The Sales Agreement contemplates the offering and sale of Shares pursuant to the
Company’s and the Operating Partnership’s registration statement on Form S-3
(File Nos. 333‑172560 and 333-172560-1) (the “Prior Registration Statement”).
The Company and the Operating Partnership have filed with the Commission (i) a
new automatic shelf registration statement on Form S-3 (File Nos. 333-191524 and
333-191524-01) relating to, among other things, the Shares (which new
registration statement became effective upon the filing thereof with the
Commission on the date hereof) and (ii) a new prospectus supplement dated
October 2, 2013 (the “New Prospectus Supplement”) relating to the Shares and an
accompanying prospectus dated October 2, 2013 (the “New Base Prospectus”). As
used herein, the term “New Registration Statement” means, collectively, the
various parts of such new registration statement, each as amended as of the
Effective Date for such part, including any Prospectus and all exhibits to such
registration statement, including the information deemed by virtue of Rule 430B
under the Securities Act to be part of such registration statement as of the
Effective Date.
The parties hereto hereby agree that, from and after the date hereof, the term
“Registration Statement,” as used in the Sales Agreement, shall include the New
Registration Statement; the term “Base Prospectus,” as used in the Sales
Agreement, shall include the New Base Prospectus; and the term “Prospectus
Supplement,” as used in the Sales Agreement, shall include the New Prospectus
Supplement; and further agree that the Sales Agreement, as amended hereby, shall
remain in full force and effect.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
[Signature Page Follows]






--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this agreement, along with all counterparts, will
become a binding agreement between the Agent, the Company and the Operating
Partnership in accordance with its terms.


Very truly yours,
 KILROY REALTY CORPORATION
 
 
By:
/s/ Tyler H. Rose
 
Tyler H. Rose
Executive Vice President and 
Chief Financial Officer
 
 
By:
/s/ Heidi R. Roth
 
Heidi R. Roth
Senior Vice President and
Chief Accounting Officer





 KILROY REALTY, L.P.
 
 
By:
Kilroy Realty Corporation, as the General Partner
 
 
By:
/s/ Tyler H. Rose
 
Tyler H. Rose
Executive Vice President and 
Chief Financial Officer
 
 
By:
/s/ Heidi R. Roth
 
Heidi R. Roth
Senior Vice President and
Chief Accounting Officer








2

--------------------------------------------------------------------------------






Accepted:
MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED
 
 
By:
/s/ Greg Wright
 
Authorized Representative
 
 
 
Greg Wright
 
Managing Director
 
Co-Head of Americas Real Estate
 
Investment Banking




3